Citation Nr: 1124290	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-01 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to additional benefits for the Veteran's eldest daughter as a schoolchild dependent for the eligible period prior to July 1, 2007.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to November 1994.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO granted the Veteran's eldest daughter Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code effective July 1, 2007, the year prior to the Veteran's application for DEA benefits.   

The Veteran testified before the undersigned Veterans Law Judge in March 2011.  


FINDINGS OF FACT

1.  By way of a February 2009 decision, the RO awarded DEA benefits under Chapter 35, Title 38 of the United States Code, and assigned an effective date of July 1, 2007, a year prior to the date of the Veteran's claim. 

2.  The Veteran's eldest daughter became eligible for DEA benefits when she turned 18 on January [redacted], 2006. 

3.  The Veteran was not properly notified of eligibility to DEA benefits until June 2008. 


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits pursuant to Chapter 35, Title 38, of the United States Code prior to July 1, 2007 have been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3040, 21.3041, 21.3043, 21.3300 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here the decision below is granting in full the benefits sought on appeal.  Accordingly, even assuming that an error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

I. Analysis

Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a surviving spouse and children, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3020, 21.3021 (2010).  In this case, the Veteran's eldest daughter's eligibility for DEA benefits derives from her status as a child of a permanently and totally disabled Veteran.

In order to receive benefits under Chapter 35, a claimant must file an application as prescribed by the Secretary. 38 U.S.C.A. § 3513 (West 2002); 38 C.F.R. §§ 21.1030, 21.3030 (2010).  The general rule with respect to the commencing date for payment of Chapter 35 benefits-where a person eligible to receive educational assistance under Chapter 35 enters into training, and the award is the first award of educational assistance for the program of education the eligible person is pursuing-is that the commencing date can be no earlier than one year before the date of the claim for benefits.  38 C.F.R. §§ 21.1029(b), 21.3130(e), 21.4131(d)(1) (2010).  A potential exception to this rule is set out at 38 U.S.C.A. § 5113 (West 2002). However, that exception applies only if, among other things, the individual seeking benefits submits an application within one year of the date that VA made the rating decision establishing the existence of the Veteran's service- connected disability, permanent in nature.  See 38 U.S.C.A. §§ 5113(b)(2)(A), (b)(3)(C).

The Board has reviewed the evidence of record and the applicable law and finds that the Veteran's eldest daughter is eligible for payment of Chapter 35 benefits for a period prior to July 1, 2007, specifically, from when she turned 18 on January [redacted], 2006.  

In April 2008 the RO sent the Veteran a letter asking for information in order to verify the status of his dependents.  The Veteran then promptly sent that information back to the RO and it was received on April 9, 2008.  In June 2008 the RO notified the Veteran that:

		Before we can pay additional benefits for your 
schoolchild, [eldest daughter], additional information 
is required.  Please refer to "Additional Benefits for 
Schoolchildren" for more information. 

June 11, 2008 RO Correspondence

In a February 2009 letter the RO informed the Veteran as follows:

		We adjusted the award to include your daughter [eldest], 
      effective from the summer semester beginning June 2007; 
      payable from July 1, 2007, the first of the month following 
      the beginning of summer semester.  VA can only pay 
      benefits one year prior to the date we receive your claim.  
      [Eldest] will remain on your award until June 1, 2010, the 
      first of the month following her expected date of graduation 
      from Marquette University.  Please notify us immediately 
      if [eldest] should stop attending schools, changes schools, 
      or marry. 

February 19, 2009 RO Correspondence

The Veteran asserts that his eldest daughter should be entitled to DEA benefits effective January [redacted], 2006, the date of her 18th birthday because he was not notified of the entitlement to education benefits prior to the June 2008 correspondence.  

The Board notes that the Veteran was notified in April 1995 of his entitlement to Vocational and Rehabilitation; however, there is no evidence in the Veteran's claims file that he was notified of the entitlement to DEA benefits.  The Board notes that the provisions of 38 U.S.C.A. § 6303 (West 2002 & Supp. 2010) (previously 38 U.S.C.A. § 7722), detail VA's duties with respect to distributing information to eligible veterans and eligible dependents regarding all benefits and services to which they may be entitled under laws administered by the Secretary.  The provisions of 38 U.S.C.A. § 3563 (West 2002) specifically address VA's notice requirements with respect to DEA benefits.  In that regard, 38 U.S.C.A. § 3563 requires only that the VA "shall notify the parent or guardian of each eligible person whose eligibility is based on the death or disability of a parent . . . ." The Board finds that no sufficient notice was provided to the Veteran in order to satisfy the requirements of 38 U.S.C.A. § 3563.  The November 2009 Statement of the Case (SOC) stated that the Veteran was properly notified  by correspondences on the following dates: March 15, 2000; April 28, 2000; July 19, 2001; and October 15, 2001.  The Board finds that while those correspondences informed the Veteran that his eldest daughter would be removed as a dependant on her 18th birthday, they did not notify the Veteran of eligibility to DEA benefits.  Therefore, the Board finds that the RO did not fulfill its duty to notify and assist, and that eligibility is warranted prior to July 1, 2007 (specifically from the period from when she turned 18 on January [redacted], 2006). 

In sum, the Board finds that there is no evidence in the Veteran's claims file that documents he was properly notified of his eldest daughter's eligibility for DEA benefits.  Therefore, the Board finds that the Veteran's eldest daughter is eligible for DEA benefits prior to July 1, 2007, specifically, from the period she turned 18 on January [redacted], 2006.  



ORDER


The claim for additional benefits for the Veteran's eldest daughter as a schoolchild dependent is granted, for the period prior to July 1, 2007, specifically, from the period she turned 18 on January [redacted], 2006.    



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


